           Case 3:20-cv-00064-SDD-RLB            Document 1     01/31/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

DA’VONTAY DAVIS                                        *    CIVIL ACTION NO.: 3:20-cv-64
                                                       *
VERSUS                                                 *    SECTION:
                                                       *
AMERISURE INSURANCE COMPANY,                           *    JUDGE:
UNIVERSAL ELECTRIC COMPANY, INC.                       *
AND LUTHER DRIGGER                                     *
                                                       *
*      *       *      *       *      *       *         *

                                   NOTICE OF REMOVAL

       TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE MIDDLE

DISTRICT OF LOUISIANA:

       NOW INTO COURT, through undersigned counsel, come the defendants in the above-

entitled action, Amerisure Insurance Company (hereinafter, “Amerisure”), Universal Electric

Company, Inc. (hereinafter, “Universal”) and Luther Drigger (hereinafter, “Mr. Drigger”)

(collectively, “Defendants”), who respectfully submit the following Notice of Removal of the

Petition for Damages filed by the plaintiff, Da’Vontay Davis (hereinafter, “Plaintiff”), averring

as follows:

    1. The Defendants desire to exercise their rights under 28 U.S.C. § 1441, et seq., to remove

       this action from the 18th Judicial District Court for the Parish of Iberville, State of

       Louisiana, in which said cause is now pending under the name and style, “DA’VONTAY

       DAVIS VERSUS AMERISURE INSURANCE COMPANY, UNIVERSAL ELECTRIC

       COMPANY, INC. AND LUTHER DRIGGER”, No. 79614, Section “D”.

    2. This action is removable because there is complete diversity of citizenship between the

       Plaintiff and Defendants, and because it is facially apparent from the Plaintiff’s pleadings




                                                 -1-
     Case 3:20-cv-00064-SDD-RLB                Document 1      01/31/20 Page 2 of 4




   that the amount in controversy exceeds $75,000.00. Accordingly, this matter is within the

   original jurisdiction conferred on this Court by 28 U.S.C. § 1332.

3. On December 30, 2019, the Plaintiff filed the action captioned “DA’VONTAY DAVIS

   VERSUS AMERISURE INSURANCE COMPANY, UNIVERSAL ELECTRIC COMPANY,

   INC. AND LUTHER DRIGGER”, No. 79614, Section “D”, in the 18th Judicial District

   Court for the Parish of Iberville, State of Louisiana.

4. Universal and Amerisure were served with the Plaintiff’s Petition for Damages on January

   17, 2020. Mr. Drigger has not yet been served. Therefore, this Notice of Removal is timely

   under 28 U.S.C. § 1446(b)(3).

5. Based upon the allegations in Plaintiff’s Petition, Da’Vontay Davis is a person of the full

   age of majority and a resident of the State of Louisiana.

6. Amerisure is a foreign insurance company domiciled in the State of Michigan, with its

   principal place of business in Farmington Hills, Michigan.

7. Universal is a foreign corporation domiciled in the State of Georgia, with its principal place

   of business in Jesup, Georgia.

8. Mr. Drigger is a person of the full age of majority and citizen of the State of Georgia, with

   his permanent residence located in Richmond Hill, Georgia.

9. In his Petition for Damages, the Plaintiff alleges that he was involved in a motor-vehicle

   accident on January 9, 2019 in Iberville Parish, Louisiana, and that he suffered the

   following non-exclusive list of injuries:

           a.) Severe headaches;

           b.) Traumatic Brain injury;

           c.) Neck pain;



                                               -2-
     Case 3:20-cv-00064-SDD-RLB              Document 1        01/31/20 Page 3 of 4




           d.) Arm pain;

           e.) Back pain; and

           f.) Other injuries which will be more fully established at trial

10. In his Petition for Damages, the Plaintiff seeks to recover general and special damages for

   and including:

           a.) Physical pain and suffering - past, present and future;

           b.) Mental pain, anguish and distress- past, present and future;

           c.) Loss of enjoyment of life- past, present and future;

           d.) Disability - past, present and future;

           e.) Medical expenses - past, present and future;

           f.) Lost Wages- past, present and future;

           g.) Loss of earnings capacity- past, present and future;

           h.) Property Damage; and

           i.) Other elements of damages to be more fully set forth at the trial of this matter.

11. Louisiana law does not permit a demand for a specific sum, but, based on the allegations

   in the Plaintiff’s Petition for Damages, it is facially apparent that his claims are likely above

   $75,000.00.

12. Accordingly, this action should be removed to this Honorable Court pursuant to 28 U.S.C.

   § 1441 because there is complete diversity of citizenship between Plaintiff and Defendants,

   and the judgment value of damages sought by the Plaintiff is likely to exceed the

   jurisdictional limit.

13. Pursuant to 28 U.S.C. § 1447(b) and LR 3.2, the Defendants attach hereto a List of Parties

   (Exhibit “A”) and all State Court pleadings filed in this matter (Exhibit “B”).



                                             -3-
         Case 3:20-cv-00064-SDD-RLB              Document 1       01/31/20 Page 4 of 4




   14. Pursuant to 28 U.S.C. § 1446(d), contemporaneous with the filing hereof, undersigned

       counsel has given notice of the filing of this Notice of Removal to the Clerk of the State

       Court and to Plaintiff, Da’Vontay Davis.

   15. Based on the foregoing, the Defendants respectfully request that this Court take jurisdiction

       of this civil action to its conclusion, to the exclusion of any further proceedings in the State

       Court, in accordance with federal law.

       WHEREFORE, the Defendants pray that this Honorable Court remove this action from

the 18th Judicial District Court for the Parish of Iberville, State of Louisiana, to the United States

District Court for the Middle District of Louisiana.

                                                       Respectfully submitted,



                                                       JEFFERY B. STRUCKHOFF (#30173)
                                                       EDWARD S. VOELKER, IV (#36068)
                                                       MELCHIODE MARKS KING LLC
                                                       639 Loyola Avenue, Suite 2550
                                                       New Orleans, Louisiana 70113
                                                       Telephone: (504) 336-2880
                                                       Facsimile: (504) 336-2342
                                                       Email: jstruckhoff@mmkfirm.com
                                                              evoelker@mmkfirm.com

                                                       Attorneys for Defendants, Amerisure
                                                       Insurance Company, Universal Electric
                                                       Company, Inc., and Luther Drigger

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing pleading was this day filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all counsel of record by operation of the court’s electronic filing system. The foregoing was
also filed with the 18th Judicial District Court for the Parish of Iberville, State of Louisiana, in
which the state civil action was originally filed, in conformity with 28 U.S.C. § 1446(d).


                                                       EDWARD S. VOELKER, IV

                                                 -4-
